DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,161,669 B2 and claims 1-2 of U.S. Patent No. 11,243,021 B2 in view of US 10,161,669 B2 and US 11,243,021 B2.
With respect to claims 1-20: Claims 1-16 of 10,161,669 B2 and claims 1-2 of 11,243,021 B2 disclose substantially all of the claimed invention, and any differences are made obvious by the disclosures of the two patents. By starting at the patented claims, and using the disclosures of the two patents, it is obvious to arrive at the invention defined by claims 1-20 of this application. 
Claim Objections
Claim 1 is objected to because of the following informalities: In line 15, the recitation “the at least one metal nut” should be “the metal nut”. 
Claim 19 is objected to because of the following informalities: In line 5, the recitation “the at least one metal nut” should be “the metal nut”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/127947 A2 (Kohn) in view of EP 1338854 A1 (Grittner) and US 2013/0285527 A1 (Choi).
With respect to claim 1: Kohn discloses a method of forming a vacuum insulated refrigerator door, the method comprising: providing a vacuum insulated door structure (door leaf 3)  including an inner liner (inner skin 8) and a metal outer wrapper (outer skin 9; see page 7 for skins 8 and 9 made of metal, for example aluminum or stainless steel), wherein the inner liner and the outer wrapper are spaced apart and sealingly interconnected to form an airtight cavity (cavity 10) having porous filler material (evacuated filling material 15; see page 7 for material 15 as open-pore polyurethane or open-pored polystyrene) disposed therein, wherein the airtight cavity defines a vacuum (pages 6-7) tending to collapse the inner liner and the outer wrapper (a natural result of the vacuum in cavity 10), and wherein the porous filler material supports the inner liner and the outer wrapper to prevent collapse thereof (Fig. 2).
Kohn does not disclose “welding a first end of a metal nut” to the outer skin 9, with said “metal nut” including “at least one raised portion prior to welding” as claimed. Kohn does not disclose “securing a handle to the…metal nut” as claimed.
Grittner [0001]-[0017] discloses it is known in the refrigerator art to form vacuum-insulated structures using metal, e.g. stainless steel, welded together. Grittner teaches that welding creates a vacuum-tight joint. 
Choi discloses a refrigerator handle 30 having ends mounted to a refrigerator door 20 using connectors 60, 70 and fixing units 40, 50. The combining parts 41, 51 of the fixing units 40, 50 are combined with the door 20. Choi does not specify the material of the fixing units 40, 50. Choi [0047] teaches the handle 30 allows a user to easily open the door 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the fixing units 40, 50 from metal and weld the fixing units 40, 50 to Kohn’s door leaf 3, and then subsequently mount Choi’s handle 30 thereto using the connectors 60, 70 - in order to allow a user to easily open the door leaf 3.
In the combination, it is obvious to weld metal combining parts 41, 51 to the metal outer skin 9 of Kohn’s door leaf 3, because Grittner’s disclosure suggests welding metal together provides a vacuum-tight joint between the fixing units 40, 50 and the outer skin 9.
Welding combining parts 41, 51 to outer skin 9 and the resulting vacuum-tight joint meets “welding a first end of a metal nut to the outer wrapper without penetrating the airtight cavity formed by the inner liner and the outer wrapper such that gas cannot enter the airtight cavity” as claimed.
The combining parts 41, 51 are interpreted as meeting “wherein the first end of the metal nut includes at least one raised portion prior to welding” because the combining parts 41, 51 are portions raised from the body part 43a, 53a (Choi Fig. 3).
Welding combining parts 41, 51 to outer skin 9 meets “and wherein the at least one raised portion is positioned against an outer surface of the outer wrapper” as claimed.
Welding, by definition, is uniting (usually metallic parts) by heating and allowing the materials to flow together. Such heating makes obvious having any portion of the combining parts 41, 51 meet “and at least partially melts during the welding process” as claimed. 
Attaching handle 30 to the fixing units 40, 50 using connectors 60, 70 meets “and securing a handle to the at least one metal nut” as claimed. 
With respect to claim 2: See Choi Fig. 3. In the combination, insertion part 43 extends away from outer skin 9 as claimed. The head part 43b and inclined part 43c comprise the claimed “enlarged head portion”. 
With respect to claim 3: Choi Fig. 1 shows the fixing units 40, 50 defining an axis transverse to the outer wrapper. Choi Fig. 3 shows the inclined part 43c meeting the claimed “tapered surface portion”. 
With respect to claim 4: Choi Figs. 3 and 5 show inclined part 43c is substantially conical in shape as claimed. 
With respect to claim 5: Welding, by definition, is uniting (usually metallic parts) by heating and allowing the materials to flow together. In the combination, metal combining parts 41, 51 are welded to the metal outer skin 9. In the combination, the material that flows together when welding the combining parts 41, 51 to the metal outer skin 9 meets claimed “continuous metal region”. 
With respect to claim 6: Choi Figs. 2-5 show a fastening member B1 that meets the claimed “threaded member”. Fastening hole 31 and/or 61 meets the claimed “threaded opening in the handle”. Choi Fig. 3 shows an end of the fastening member B1 engaging the inclined part 43c.
With respect to claims 8-9: Choi’s combining parts 41, 51 define “a raised ridge” that is raised from the body parts 43a, 53a, and are circular.  

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/127947 A2 (Kohn) in view of EP 1338854 A1 (Grittner) and US 2013/0285527 A1 (Choi) as applied to claim 1 above, and further in view of US 5,996,963 (Kovalaske).
With respect to claim 10: The heat-insulating body 2 of Kohn’s appliance 1 is “an insulated cabinet structure” as claimed. 
Kohn does not disclose “a perimeter structure” as claimed. 
Kovalaske discloses a door 50 mounted within an aperture 40 of a larger door 20 of a refrigerator 12. Door 20 is pivotally coupled to the refrigerator 12, and door 50 is pivotally mounted to door 20. The smaller door 50 allows access to the uppermost shelf 17 inside the refrigeration compartment 15 without having to open the whole door 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohn’s door leaf 3 to have smaller and larger doors, like Kovalaske’s doors 20 and 50, in order to provide access to an uppermost shelf in Kohn’s cold room 7 without having to open the entire cold room 7.
In the combination, the portion of door leaf 3 formed as Kovalaske’s door 20 makes obvious the claimed “perimeter structure”. Aperture 40 makes obvious the claimed “door opening”. In the combination, the portion of door leaf 3 formed as Kovalaske’s door 50 makes obvious the claimed “vacuum insulated door structure”. 
With respect to claim 11: See Kovalaske Fig. 4 and col. 4, lines 19-22. The claimed “first vertical axis” is at first side 13, where door 20 is pivotally coupled to the refrigerator 12. The claimed “second axis” is laterally inset from the primary end 23 of door 20. This meets “offset horizontally” as claimed. 
With respect to claim 12: Kovalaske Fig. 4 shows “generally ring-shaped” as claimed. The claimed “inner and outer surfaces” are visible in Kovalaske Fig. 3. The front surface of door 20, around the aperture 40, forms “a ring-shaped portion of the outer surface” as claimed. Kovalaske Fig. 4 shows such “ring-shaped portion” not covered by door 50 when door 50 is closed. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/127947 A2 (Kohn) in view of EP 1338854 A1 (Grittner), US 2013/0285527 A1 (Choi), and US 5,996,963 (Kovalaske) as applied to claim 10 above, and further in view of US 4,084,291 (Crowe).
With respect to claim 13: Kovalaske Fig. 3 shows hinge structure for the door 50, but Kovalaske does not go into detail of the pivotal connection between door 50 and door 20. 
Crowe discloses pivotal mounting of a refrigerator door 12, 14. The doors 12, 14 each include an upper flange (edge) having an opening (for thimble 50, 54), and a lower flange (edge) having an opening (for thimble 50, 54). Flanges of cup-shaped inner members (thimbles 50, 54) are in contact with the upper and lower flanges. Pins (hinge pins 20, 22, 46, 48) are rotatably positioned in the thimbles 50, 54 to pivotally connect the doors 12, 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Crowe’s hinge structure, made of metal, to attach the door 50 to the door 20 because such structure is known to pivotal mounting of refrigerator doors.
It is obvious to make the parts from metal. This enables the thimbles 50, 54 to be welded to the door in a vacuum-tight manner, as suggested by the disclosure of Grittner.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/127947 A2 (Kohn) in view of US 5,996,963 (Kovalaske).
With respect to claim 14: Kohn discloses a method of making a refrigerator (refrigerating appliance 1), the method comprising: forming an insulated cabinet structure (heat-insulating body 2) defining a refrigerated interior space (cold room 7) having an access opening (closed by door leaf 3); forming a door assembly (door leaf 3) that selectively closes off at least a portion of the access opening; and movably mounting a vacuum insulated outer door (door leaf 3) to the cabinet structure whereby the outer door can be rotated about an axis between open and closed positions.
Kohn does not disclose the claimed “perimeter structure”, the claimed “first axis”, or the door leaf 3 rotating about “a second axis” relative to said “perimeter structure” as claimed. 
Kovalaske discloses a door 50 mounted within an aperture 40 of a larger door 20 of a refrigerator 12. Door 20 is pivotally coupled to the refrigerator 12, and door 50 is pivotally mounted to door 20. The smaller door 50 allows access to the uppermost shelf 17 inside the refrigeration compartment 15 without having to open the whole door 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohn’s door leaf 3 to have smaller and larger doors, like Kovalaske’s doors 20 and 50, in order to provide access to an uppermost shelf in Kohn’s cold room 7 without having to open the entire cold room 7.
In the combination, the portion of door leaf 3 formed as Kovalaske’s door 20 makes obvious the claimed “perimeter structure defining a first outer perimeter”. Aperture 40 makes obvious the claimed “door opening” that “is significantly smaller than the access opening”. In the combination, the portion of door leaf 3 formed as Kovalaske’s door 50 makes obvious the claimed “vacuum insulated outer door”. 
See Kovalaske Fig. 4 and col. 4, lines 19-22. The claimed “first vertical axis” is at first side 13, where door 20 is pivotally coupled to the refrigerator 12. The claimed “second axis” is laterally inset from the primary end 23 of door 20. This meets “offset horizontally” as claimed. 

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/127947 A2 (Kohn) in view of US 5,996,963 (Kovalaske) as applied to claim 14 above, and further in view of EP 1338854 A1 (Grittner) and US 2013/0285527 A1 (Choi).
With respect to claim 15: In the combination, Kohn discloses and/or makes obvious wherein: the vacuum insulated outer door includes an inner liner (inner skin 8) and a metal outer wrapper (outer skin 9; see page 7 for skins 8 and 9 made of metal, for example aluminum or stainless steel) that are sealingly interconnected to form a vacuum insulated outer door structure having a sealed vacuum cavity (cavity 10) between the inner liner and outer wrapper, the vacuum insulated outer door structure including porous filler material (evacuated filling material 15; see page 7 for material 15 as open-pore polyurethane or open-pored polystyrene) disposed in the sealed vacuum cavity formed by the inner liner and the outer wrapper, the outer wrapper having an outer surface (Figs. 1-2).
Kohn does not disclose the claimed “upper and lower metal projections”. 
Grittner [0001]-[0017] discloses it is known in the refrigerator art to form vacuum-insulated structures using metal, e.g. stainless steel, welded together. Grittner teaches that welding creates a vacuum-tight joint. 
Choi discloses a refrigerator handle 30 having ends mounted to a refrigerator door 20 using connectors 60, 70 and fixing units 40, 50. The combining parts 41, 51 of the fixing units 40, 50 are combined with the door 20. Choi does not specify the material of the fixing units 40, 50. Choi [0047] teaches the handle 30 allows a user to easily open the door 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the fixing units 40, 50 from metal and weld the fixing units 40, 50 to Kohn’s outer skin 9, and then subsequently mount Choi’s handle 30 thereto using the connectors 60, 70 - in order to allow a user to easily open the door.
In the combination, it is obvious to weld metal combining parts 41, 51 to the metal outer skin 9, because Grittner’s disclosure suggests welding metal together provides a vacuum-tight joint between the fixing units 40, 50 and the outer skin 9.
Welding combining parts 41, 51 to outer skin 9 and the resulting vacuum-tight joint meets “welding a pair of vertically spaced apart upper and lower metal projections to the outer surface of the outer wrapper without penetrating the airtight cavity such that gas cannot enter the airtight cavity” as claimed.
In the combination, Choi Figs. 1 and 11 make obvious “the metal projections extending transversely outwardly from the outer surface” as claimed. 
With respect to claim 16: In the combination, mounting Choi’s handle 30 to the fixing units 40, 50 with the connectors 60, 70 makes obvious the claim as written. 
With respect to claim 17: See Choi Fig. 3. In the combination, the combining parts 41, 51 are “protrusions on inner ends of the metal projections” as claimed. 
Welding, by definition, is uniting (usually metallic parts) by heating and allowing the materials to flow together. Such heating makes obvious having any portion of the combining parts 41, 51 meet “at least partially melting protrusions on inner ends of the metal projections” as claimed. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0132144 A1 (Kim) in view of WO 2010/127947 A2 (Kohn).
With respect to claim 18: Kim discloses a method of making a refrigerator (“refrigerator” @ [0050]), the method comprising: forming an insulated cabinet structure (body 10; see [0052] for “heat insulating material (not shown) foams in a space between the inner case and the outer case of the body 10”) defining a refrigerated interior space (storage compartment 20) having an access opening (closed by doors 31, 33, 35); providing a cooling system that is configured to cool the refrigerated interior space (the “cold air supply device” in [0051]-[0053]); forming a perimeter structure (door 31) defining an outer perimeter and a door opening (opening 31a) through a central portion of the perimeter structure; movably mounting the perimeter structure to the insulated cabinet structure for movement between open and closed positions (using hinges 40, 50); providing at least one shelf (door guards 37) that is supported by the perimeter structure; positioning the shelf in the door opening (Fig. 2); forming an outer door structure (outer door 35); and movably mounting the outer door structure to the perimeter structure, whereby the outer door structure can be moved between open and closed positions relative to the perimeter structure to selectively close off at least a portion of the door opening. 
Kim does not disclose the outer door 35 is vacuum insulated. Outer door 35 does not meet the claimed “vacuum insulated door structure”.
Kohn pages 1-2 teach that vacuum-insulated refrigerator doors have higher insulation performance than conventional foam-insulated refrigerator doors, and can therefore be made thinner than conventional doors. Kohn discloses forming a door leaf 3 from an inner skin 8 and an outer skin 9 that are spaced apart to form an airtight cavity 10 that defines a vacuum.
Kim’s outer door 35 is a thin door (Kim Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make Kim’s outer door 35 vacuum-insulated, according to Kohn’s disclosure, in order to provide door 35 with better insulation performance than conventional foam-insulation methods.  
As modified, door 35 meets the claimed “vacuum insulated door structure”. Inner skin 8 and outer skin 9 make obvious the claimed “inner liner” and “outer wrapper”, respectively. Cavity 10 makes obvious the claimed “airtight cavity”. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0132144 A1 (Kim) in view of WO 2010/127947 A2 (Kohn) as applied to claim 18 above, and further in view of EP 1338854 A1 (Grittner) and US 2013/0285527 A1 (Choi).
With respect to claim 19: Kim discloses an outer door handle 35a on the outer door 35. Kim does not disclose “welding a first end of a metal nut” to door 35 in order to mount the handle 35a as claimed. 
Grittner [0001]-[0017] discloses it is known in the refrigerator art to form vacuum-insulated structures using metal, e.g. stainless steel, welded together. Grittner teaches that welding creates a vacuum-tight joint. 
Choi discloses a refrigerator handle 30 having ends mounted to a refrigerator door 20 using connectors 60, 70 and fixing units 40, 50. The combining parts 41, 51 of the fixing units 40, 50 are combined with the door 20. Choi does not specify the material of the fixing units 40, 50. Choi [0047] teaches the handle 30 allows a user to easily open the door 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the fixing units 40, 50 from metal and weld the fixing units 40, 50 to the metal outer wrapper of door 35, and then subsequently mount Choi’s handle 30 thereto using the connectors 60, 70 - in order to allow a user to easily open the door 35.
In the combination, it is obvious to weld metal combining parts 41, 51 to the metal outer skin, because Grittner’s disclosure suggests welding metal together provides a vacuum-tight joint between the fixing units 40, 50 and the outer skin.
Welding combining parts 41, 51 to outer skin and the resulting vacuum-tight joint meets “welding a first end of a metal nut to the outer wrapper of the vacuum insulated door structure without penetrating the airtight cavity formed by the inner liner and the outer wrapper such that gas cannot enter the airtight cavity” as claimed.
In the combination, securing handle 35a to the fixing units 40, 50 using connectors 60, 70 makes obvious “securing a handle to the at least one metal nut” as claimed. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0132144 A1 (Kim) in view of WO 2010/127947 A2 (Kohn), EP 1338854 A1 (Grittner), and US 2013/0285527 A1 (Choi) as applied to claim 19 above, and further in view of US 4,084,291 (Crowe).
With respect to claim 20: Kim does not disclose the claimed “vacuum insulated door structure”.
Crowe discloses pivotal mounting of a refrigerator door 12, 14. The doors 12, 14 each include an upper flange (edge) having an opening (for thimble 50, 54), and a lower flange (edge) having an opening (for thimble 50, 54). Flanges of cup-shaped inner members (thimbles 50, 54) are in contact with the upper and lower flanges. Pins (hinge pins 20, 22, 46, 48) are rotatably positioned in the thimbles 50, 54 to pivotally connect the doors 12, 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Crowe’s hinge structure, made of metal, to attach the door 35 to the door 31 because such structure is known to pivotal mounting of refrigerator doors.
It is obvious to make the parts from metal. This enables the thimbles 50, 54 to be welded to the door in a vacuum-tight manner, as suggested by the disclosure of Grittner.  
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, a Terminal Disclaimer to U.S. Patents 10,161,669 B2 and 11,243,021 B2 is required in order to overcome the double patenting rejections and place this application in condition for allowance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637